Citation Nr: 0010009	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for the residuals of a laminectomy and diskectomy of 
L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979, and from November 1982 to August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied a claim for a disability 
evaluation in excess of 20 percent for the service-connected 
residuals of a laminectomy and diskectomy of L4-5.  It was 
remanded by the Board in September 1999, and the RO 
thereafter granted the current rating of 40 percent, in a 
November 1999 rating decision.  The case is now back at the 
Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected residuals of a laminectomy and diskectomy of L4-5 
are currently productive of a pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief, or any degree of ankylosis.


CONCLUSION OF LAW

A disability evaluation in excess of 40 percent for the 
service-connected residuals of a laminectomy and diskectomy 
of L4-5 is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Codes 5286, 5289, 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1999).

Arthritis substantiated by X-Ray will be rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion is noncompensable under the 
appropriate diagnostic code, a 10 percent rating is to be 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, but not 
added, under Diagnostic Code 5003.  In the absence of 
evidence of limitation of motion, a 10 percent rating will be 
assigned if there is X-Ray evidence of the involvement of two 
or more major joints, or two or more minor joint groups, to 
be increased to 20 percent if there are also occasional, 
incapacitating exacerbations.  See, 38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5003 (1999).

The record shows that the 40 percent rating that is currently 
in effect for the service-connected residuals of a 
laminectomy and diskectomy of L4-5 has been assigned under 
the provisions of Diagnostic Code 5293 of the Schedule, which 
provides for such a rating when there is evidence of a severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief.  38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5293 (1999).  A similar rating is also warranted for 
favorable ankylosis of the lumbar spine (Diagnostic Code 
5289); severe limitation of the motion of the lumbar spine 
(Diagnostic Code 5292); and severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of joint 
space, or some of the above, with abnormal mobility on forced 
motion (Diagnostic Code 5295).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5289, 5292 and 5295 (1999).

The diagnostic code under which the veteran's lumbosacral 
spine disability is currently rated also provides for a 60 
percent maximum rating if there is a pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  See, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5293 (1999).

In addition to the above, the Board notes that the Schedule 
provides for a 50 percent schedular rating when there is 
evidence of unfavorable ankylosis of the lumbosacral spine, 
under Diagnostic Code 5289 of the Schedule, as well as for 
higher (60 and 100 percent) ratings, under Diagnostic Code 
5286 of the Schedule, if there is evidence of complete bony 
fixation (ankylosis) of the spine.  See, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5286 and 5289 (1999).  Ratings of 60 
or 100 percent would also be warranted under the provisions 
of Diagnostic Code 5285 of the Schedule if the disability 
involved the residuals of a fractured vertebrae; however, 
since this clearly is not the case here, no further 
consideration of this particular diagnostic code is warranted 
in the present matter.  See, in this regard, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5285 (1999).

According to the report of a July 1997 VA "spine" medical 
examination, the veteran said that his back pain started 
while in service in 1984, preceded by no definite injury.  He 
said that his back continued to bother him after service, and 
that the pain persisted even after the laminectomy and 
diskectomy that, according to the record, he underwent in 
1993.  He also said that, currently, he was employed in the 
produce department at a Navy commissary, where he did a lot 
of lifting of 40 to 50-pound bags of produce.  The lifting 
itself did not bother him, but he did have pain by the end of 
the day, "after doing a lot of lifting."  He stated that 
prolonged sitting or driving for extended periods caused 
increased back pain, but that he was able to stand and walk 
without particular problems.  He described intermittent 
episodes of pain radiating out of the right leg or the calf, 
but no numbness or tingling in the lower extremities, nor 
bowel or bladder incontinence, was noted.  Regarding 
medications, he indicated that he took Motrin.

The above report also reveals that, on examination, the 
veteran moved about the room with an unremarkable gait 
pattern.  He was able to stand erect, and had a well-healed 
surgical scar in the midline of his lower back region.  No 
spasm was noted, but there was tenderness to palpation over 
the right lower lumbar region.  On range of motion testing, 
there were 55 degrees of flexion, and 25 degrees of 
extension, with complaints of pain in the right lower back.  
Supine straight leg raising examination was negative for 
radicular type of complaints, but it was noted that the 
veteran did have complaints of pain in the back.  He was, 
however, able to heel and toe-walk, but could only squat one 
third to one half of the way down and arise, again, secondary 
to the back pain.  Reflexes and sensation were intact in the 
lower extremities.  The impression was listed as chronic 
lumbar syndrome, status post lumbar laminectomy and 
diskectomy, and the examiner added the following comments and 
addendum:

COMMENTS:  As to how any residual pain 
would affect the normal use of his lower 
back, as previously indicated, he has 
increased pain after doing a lot of 
bending and lifting during the course of 
the day.  He also indicates that 
prolonged sitting or driving for extended 
periods causes increased pain.

ADDENDUM:  The patient indicates that he 
recently had a lumbar spine x-ray here at 
the VA so we will not do the film today 
but will rather obtain a copy of the 
report.

According to a June 1999 VA outpatient medical record, the 
veteran came for a follow-up consultation, presumably for a 
diagnosed diabetes mellitus, and reported that he was doing 
well, except for having maybe some increased low back pain.  
He said that he had been using a TEN unit and Ibuprofen, but 
that sometimes he needed something stronger for the pain.  
There was, however, no weakness, paresthesias, or radiation 
of pain, and the veteran was in no acute distress.  There 
were no localized point tenderness to the lumbar spine, and 
the straight leg raising test was negative.  There was only 
minimal pain, reproducible with 90 degrees of forward flexion 
of the spine, but there was strong equal strength at 5+, and 
peripheral pulses were intact at 2+, bilaterally.  There was 
no gross deformity.  There were symmetrical tendon reflexes 
at 2+, bilaterally, and intact sensory motor reflexes.  The 
pertinent diagnosis was listed as low back pain, chronic.

In the remand of September 1999, the Board pointed out that 
the report of the July 1997 VA medical examination was 
insufficient for rating purposes, as it lacked, for example, 
measures of the veteran's lower back's lateral and rotation 
ranges of motion, an opinion as to the actual functional 
impairment of the veteran's lumbar spine due to pain, 
weakness, etc., as required by 38 C.F.R. §§ 4.40 and 4.45, 
and the case of DeLuca, and a further discussion of the 
results of the above mentioned VA X-Rays.  Consequently, it 
was noted that a re-examination of the veteran was 
appropriate.  The examination was conducted in October 1999, 
and its report, which is of record, will be discussed in the 
following paragraphs.

According to the report of the October 1999 VA "spine" 
medical examination, the veteran complained of "severe low 
back pain at times which takes three or four hours for him to 
be able to move around."  The veteran said that even lying 
down aggravated the pain and that, when he got up, he was 
stiff, and it took about three to four hours for the pain to 
ease up, with the pain at a level of ten.  On the day of the 
examination, he said that the pain was at a level five, on a 
scale of one to ten, and explained that the severe pain 
occurred frequently at least every two days.  He stated that 
he had to continuously move around because, otherwise, his 
back muscles would become stiff, and the pain would radiate 
from the lower back down into both legs.  He was not using 
any lumbosacral corset, and stated that he was being 
evaluated at the neurosurgery clinic, and that he had a 
follow-up appointment with them, at which time they would 
discuss surgery again.

The above report also reveals that the examiner reviewed the 
claims folder, as requested, and that, on examination, the 
veteran did not appear to be in any acute distress.  He was 
pleasant and cooperative, and walked with a Trendelenburg 
gait.  Heel and toe-walk were fair, but he could not maintain 
dorsiflexion of the ankle on the left side for any sustained 
period.  He was able to stand on one lower extremity at a 
time, but, while standing on the left lower extremity, he 
could not maintain posture, even for a few seconds, and 
tended to favor his right side.  He was only able to squat 
three-fourths of the way, but was able to sit on the 
examination table without any difficulty.

According to the above report, the examination of the 
lumbosacral spine revealed marked tenderness in the mid 
lumbar paraspinal muscles, and the lower lumbar paraspinal 
muscles were tight, with no guarding noted.  The surgical 
scar was nontender, and no tenderness was noted over the 
sacroiliac joint area of the hips.  Flexion was accomplished 
to 40 degrees actively and, upon increment, he was able to 
flex up to 50 degrees, with moderate pain.  Extension was 
accomplished to 10 degrees and, upon increment, it was up to 
15 degrees.  Lateral flexion to the left was accomplished to 
20 degrees, both actively and passively.  Lateral flexion to 
the right was accomplished to 15 degrees actively and, upon 
increment, he was able to flex up to 20 degrees.  Rotation 
was accomplished to 30 degrees, bilaterally, and the examiner 
noted that normal lumbosacral spine ranges of motion were 95 
degrees of flexion, 35 degrees of extension, 40 degrees of 
lateral flexion and 35 degrees of rotation.

The above report further reveals that deep tendon reflexes 
were 2+ and symmetrical in both knees, 1+ in both ankles.  
Sensory function examination to pinprick was intact 
throughout.  Straight leg raising test indicated bilateral 
hamstring tightness and radiation of pain in the right lower 
extremity in the L4-5 distribution area.  The veteran said 
that the pain was usually worse on the left side.  However, 
it was noted that, on the day of the examination, the pain 
was worse on the right side.  The veteran also had complaints 
of pain in the lower back during straight leg raising test.  
While sitting, straight leg raising test was positive on the 
right side, with radiation of pain in the L4-5 distribution 
area.  Peripheral pulses were intact.  The examiner also 
noted that, functionally, the veteran continued to be 
independent in activities of daily living, and that he did 
not use any "assistive" devices to ambulate.

The above report of medical examination also indicates that 
an MRI that was obtained in October 1997 had revealed 
multiple level disc bulging at the L1-2, L2-3, L3-4 and L5-S1 
levels, with hemilaminectomy changes at L4-5, and left 
foraminal stenosis and a small amount of enhancing tissue at 
the far lateral aspect of the left L4-5 foramen, with the 
enhancing material likely being due to scar tissue.  There 
was also enhancing scar tissue in the spinal canal, and on 
the right anterior lateral aspect of the thecal sac.  The 
scar tissue appeared to extend into the right lateral recess 
of L5.  The report of that MRI also indicated, according to 
the subscribing examiner, spinal stenosis at L5-S1, as well 
as degenerative disc disease at all levels from L1 through 
S1.  In the examiner's opinion, no further work up was 
necessary at the time, "since it is already evident that he 
has foraminal stenosis at L4-5 and spinal stenosis at L5-S1 
and degenerative disc disease throughout the lumbosacral 
spine."  The impression and comments were then listed as 
follows:

IMPRESSION:
1.  Status post L4-5 hemilaminectomy on 
the right side.
2.  Spinal stenosis.
3.  Foraminal stenosis at L4-5.
4.  Degenerative disc disease of 
lumbosacral spine.

COMMENTS:  There did not appear to be any 
fatigability or any subluxation or 
incoordination, however, due to 
limitations in range of motion and severe 
pain he can have marked limitations in 
functional capacity, however, this cannot 
be graded or related with any medical 
certainity [sic].  There obviously is 
[sic] limitations in range of motion, 
however, range of motion findings can 
vary depending upon the comfort level and 
report of the patient.

He can have severe pain and limitations 
in range of motion and functional 
limitations during flare ups, however, 
this cannot be determined in terms of 
degree of additional loss of range of 
motion or additional loss of functional 
capacity.

Based on the above 1999 VA medical evidence, the RO granted 
the 40 percent rating that is currently in effect.  The 
question that has to be resolved at this time is, therefore, 
whether a rating exceeding 40 percent is warranted.

As noted from the above discussion of the medical evidence in 
the record, the veteran's lumbosacral spine has severe 
limitation of motion, and the veteran suffers from a severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  However, the Board notes, and finds, 
that there is no objective evidence in the file demonstrating 
that the intervertebral disc syndrome is currently 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  There is also no objective, competent 
evidence in the file demonstrating that the veteran's 
lumbosacral spine is ankylosed in any way.

The Board is cognizant of the veteran's allegations of record 
to the effect that he believes that the current severity of 
his service-connected lower back disability warrants a higher 
schedular rating.  However, the Board notes that the 40 
percent rating that was recently granted under the provisions 
of Diagnostic Code 5293 of the Schedule fully recognizes the 
current manifestation of a severe intervertebral disc 
syndrome,  severe limitation of the motion of lumbosacral 
spine, and severe lumbosacral strain, and that that rating 
also takes into account the functional impairment currently 
caused by pain, weakness, etc., as required by 38 C.F.R. 
§§ 4.40 and 4.45, and the case of DeLuca.  More importantly, 
however, and as explained above, the schedular criteria for 
ratings exceeding 40 percent for a lumbosacral spine 
disability have not been met in the present case, which leads 
the Board to conclude that a schedular rating in excess of 40 
percent for the service-connected residuals of a laminectomy 
and diskectomy of L4-5 is not warranted at this time.

Finally, the Board notes that the record appears to show that 
the RO has already considered the question of a referral of 
the above matter to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999), and has determined that such a referral 
is unwarranted in this case.  The cited regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board agrees with the 
RO's determination that a referral for extra-schedular 
consideration is not warranted in the present case, due to 
the lack of a reasonable basis for further action on this 
question.  See, VAOPGCPREC. 6-96 (1996).


ORDER

A disability evaluation in excess of 40 percent for the 
service-connected residuals of a laminectomy and diskectomy 
of L4-5 is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

